COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Appellate case name:     Annette Douglas v. Anthony J. Douglas

Appellate case number: 01-10-00477-CV

Trial court case number: 2009-68489

Trial court:             3 10th District Court of Harris County

        On November 29, 2012, appellant, Annette Douglas, filed a "Motion to Extend Time to
File Appellant’s Brief." In her motion, appellant requests an additional two to three months to
file her brief "mainly because of the Court Reporter Ben Alva [sic] docket schedules," but also
because she needs additional time to review the record and prepare her brief. On October 24,
2012, however, this Court ordered that, because appellant failed to show that she paid or made
arran.gements to pay the court r.eporter by !he deadline imposed, by this Court’, we would
consider and decide only those ~ssues or points that do not reqmre a reporter’s record for a
decision. See TEX. R. ApP. P. 37.3(c). Therefore, the court reporter’s schedule is irrelevant to
the briefing schedule in this case.
    Accordingly, appellant’s motion is granted in part and denied in part.Appellant’s brief is
ORDERED to be filed by no later than January 2, 2013.
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief.
       It is so ORDERED.

Judge’s signature:/s/Jim .Sha.rp, .Jr:
                   [] Acting individually [] Acting for the Court

Date: December 3, 2012


       In her motion to extend time, appellant states that she does "not know if the Court
       Reporter Record [sic] is needed without looking over it" and that the court reporter has
       not responded to her requests, thereby confirming that she still has not paid or made
       arrangements to pay for the reporter’s record.